DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
MPEP 608(01)(m) sets forth that “Each claim begins with a capital letter and ends with a period.” Claim 20 lacks a final period.

Claim Rejections - 35 USC § 112
Claims 4, 5, 8, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the first barrier material is further configured to isolate the first conductive material from a material of the first access line” and “the second barrier material is further configured to isolate the second conductive material from a material of the second access line.” Claims 8 and 17 have analogous recitations. There are different ways to isolate; for example, to isolate electrically, or to isolate thermally. As set forth in In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008).
Claim 5 recites that “the first barrier material and the second barrier material comprise a same type of barrier material.” Saying that two materials are of the “same type” is ambiguous. It could mean they are the same element or compound. It could mean that they both belong to some class of materials – say metal oxides. It could mean something much broader – they are both electrical insulators. If one of skill in the art can reasonably read several different meanings into a claim limitation, the scope of the claim is not clear. As set forth in In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008).
Claim 15 recites “a first portion having a first density associated with a cell material … and … a third portion having a third density associated with the cell material”. It is not clear what this means. A density could be “associated with the cell material” in that it is the density of the cell material. It could be the density of the cell material in a particular state. It could be the appropriate density to create a barrier for the cell material. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu, US 2020/0075853.
Claim 1: Yu discloses
a first access line (CL1) configured to communicate with a cell component (130); 
a first barrier material (142) positioned between the cell component and the first access line, the first barrier material having a first density (1.73 g/cm3, [0035]) and configured to thermally insulate the cell component (“The lower barrier electrode 140 may prevent or minimize heat transfer between the intermediate electrode ME and the switching pattern 130.” [0034]; note that layer 142 is part of 140 (FIG. 4)); 
and a second barrier material (152) positioned between the cell component and a second access line, the second barrier material having a second density (2.34 g/cm3, [0039]) different than the first density and configured to thermally insulate the cell component (“The upper barrier electrode 150 may be disposed on the switching pattern 130. The upper barrier electrode 150 may minimize or prevent heat transfer between the switching pattern 130 and the second conductive line CL2.” [0038]; note that layer 152 is part of 150 (FIG. 4)).
Claim 2: the first density is less than the second density.
Claim 3: a resistivity of the first barrier material (46.5 mΩ·cm, [0035]) is different from the resistivity of the second barrier material (24.8 mΩ·cm, [0039]).
Claim 5: the first barrier material and the second barrier material comprise a same type of barrier material (carbon film – [0035], [0039]).
Claim 15: Yu discloses
a first access line (CL1) configured to communicate with a cell component (130); 
a first barrier (140) positioned between the cell component and the first access line (FIG. 4), the first barrier comprising a first portion (142) having a first density (1.73 g/cm3, [0035]) associated with a cell material and a second portion (144) having a second density (2.34 g/cm3, [0036]) different than the first density; 
and a second barrier (150) positioned between the cell component and a second access line (CL2), the second barrier comprising a third portion (154) having a third density (1.73 g/cm3, [0040]) associated with the cell material and a fourth portion (154) having a fourth density (2.34 g/cm3, [0039]) different than the third density.
Claim 16: the first portion is configured to thermally insulate the cell component (“The lower barrier electrode 140 may prevent or minimize heat transfer between the intermediate electrode ME and the switching pattern 130.” [0034]; note that layer 142 is part of 140 (FIG. 4)); and the third portion is configured to thermally insulate the cell component (“The upper barrier electrode 150 may be disposed on the switching pattern 130. The upper barrier electrode 150 may minimize or prevent heat transfer between the switching pattern 130 and the second conductive line CL2.” [0038]; note that layer 152 is part of 150 (FIG. 4)).
Claim 19: the second density is greater than the first density, and wherein the fourth density is greater than the third density.
Claim 20: a resistivity of each portion of the first barrier and the second barrier is based at least in part on the respective density of the portion. The resistivity of the first portion (142) is 46.5 mΩ·cm, [0036]; the resistivity of the second portion (144) is 24.8 mΩ·cm [0037]. The density of the first portion (142) is 1.73 g/cm3, [0035]; the density of the second portion (144) is 2.34 g/cm3 [0036]. The density and resistivity of the third portion (154, [0040]) is the same as the first portion, and for the fourth portion (152, [0039]), the same as the second portion. Thus the resistivity is based on the density in an inverse relationship. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Redaelli, US 20190043807. Raedelli shows electrodes inside the carbon thermal barrier 324 (FIG. 3). It would have been obvious to have such in Yu as a known structure.


Allowable Subject Matter
Claims 6, 7, and 9-14 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897